


110 HR 4146 IH: To amend title 38, United States Code, to clarify the

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4146
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Honda (for
			 himself, Mr. Hall of New York,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Mr. Souder,
			 Mr. McDermott,
			 Mr. Nadler,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Woolsey, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  availability of emergency medical care for veterans in non-Department of
		  Veterans Affairs medical facilities.
	
	
		1.Clarification of availability
			 of emergency medical care for veterans in non-Department of Veterans Affairs
			 medical facilitiesSection
			 1725(f)(1)(C) of title 38, United States Code, is amended by inserting before
			 the period at the end the following: , with the determination of whether
			 the veteran can be so transferred to be based both on the condition of the
			 veteran and on the availability of a bed in a Department facility that is not
			 geographically inaccessible to the veteran.
		
